DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) An augmented and mixed reality headset device for providing a gaze-based user interface, comprising: 
a plurality of sensors configured to track gaze direction and bead motion of a user, wherein the plurality of sensors comprising a standard inertial measurement unit (IMU) and a raw inertial measurement unit wherein the standard inertial measurement unit is enclosed at a side frame portion of the headset device and the raw inertial measurement unit is disposed at a center region of an eyeglass frame of the headset device: 
one or more processors, wherein the raw inertial measurement unit is coupled to the processor: a memory; and 
one or more modules stored in the memory and executable by the one or more processors to perform operations, wherein the modules comprising: 
a display module configured to provide a virtual display comprising one or more interactive contents and a cursor for selecting the one or more interactive contents; 

a mapping module configured to map the target point with the interactive content on the virtual display, and  
an output module configured to execute one or more functions of the mapped interactive content.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-6 and 9-17 filed 8/03/2020 are allowed for the reasons set forth below. 

Re Claim 1: 
Day et al. US-PGPUB No. 2019/0235729 (hereinafter Day) teaches an augmented and mixed reality device for providing a gaze-based user interface, comprising:
a plurality of sensors configured to track gaze direction and head motion of a user, wherein the plurality of sensors comprising Day teaches at Paragraph 0199 that the wearable system may detect user selection of the icon based at least partly on eye gaze, e.g., an eye tracking camera detects the user fixating on the icon 3010. Day teaches at Paragraph 0224 that a wearable display system comprises….a hardware processor…and at Paragraph 0291 code modules may be stored on any type of non-transitory computer-readable medium. 
Day teaches at Paragraph 0054 IMUs (e.g., accelerometers, gravito-meters, magnetometers, etc. 
Day teaches at Paragraph 0186 that the system can obtain user input data such as eye pose data from the inward-facing imaging system 462 or head pose data from IMUs, accelerometers or gyroscopes for moving the cursor or selecting objects); and
one or more modules stored in the memory and executable by the one or more processors to perform operations, wherein the modules comprising (Day teaches at Paragraph 0224 that a wearable display system comprises….a hardware processor…and at Paragraph 0291 code modules may be stored on any type of non-transitory computer-readable medium. Day teaches at Paragraph 0264 that a hardware processor programmed to direct the display to render a virtual icon at a first depth in a virtual environment and direct the display to render a virtual cursor at a second depth in the virtual environment):
a display module configured to provide a virtual display comprising one or more interactive contents and a cursor for selecting the one or more interactive contents (Day teaches at Paragraph 0264 that a hardware processor programmed to direct the display to render a virtual icon at a first depth in a virtual environment and direct the display to render a virtual cursor at a second depth in the virtual environment. Day teaches at Paragraph 0199-0205 that the user may select the icon 3010 by hovering the cursor 1202 under the icon 3010 for a period of time, user input from an eye, head, or body gesture. The wearable system may detect user selection of the icon based on at least partly on eye gaze. Day teaches at Paragraph 0205 as the cursor 1202 moves behind icon 3010, one or more features of the selected icon 3010 can activate. For example, if the icon 3010 corresponds to a video, the selection of the icon 3010 can cause the video to begin to play); 
Day teaches at Paragraph 0186 that the system can obtain user input data such as eye pose data from the inward-facing imaging system 462 or head pose data from IMUs, accelerometers or gyroscopes for moving the cursor or selecting objects. 
Day teaches at Paragraph 0199-0205 that the user may select the icon 3010 by hovering the cursor 1202 under the icon 3010 for a period of time, user input from an eye, head, or body gesture. The wearable system may detect user selection of the icon based on at least partly on eye gaze. Day teaches at Paragraph 0205 as the cursor 1202 moves behind icon 3010, one or more features of the selected icon 3010 can activate. For example, if the icon 3010 corresponds to a video, the selection of the icon 3010 can cause the video to begin to play); 
a mapping module configured to map the target point with the interactive content on the virtual display (
Day at least implicitly teaches or suggests the claim limitation. 
Day teaches at Paragraph 0199-0205 that the user may select the icon 3010 by hovering the cursor 1202 under the icon 3010 for a period of time, user input from an eye, head, or body gesture. The wearable system may detect user selection of the icon based on at least partly on eye gaze. Day teaches at Paragraph 0205 as the cursor 1202 moves behind icon 3010, one or more features of the selected icon 3010 can activate. For example, if the icon 3010 corresponds to a video, the selection of the icon 3010 can cause the video to begin to play), and
an output module configured to execute one or more functions of the mapped interactive content (Day teaches at Paragraph 0199-0205 that the user may select the icon 3010 by hovering the cursor 1202 under the icon 3010 for a period of time, user input from an eye, head, or body gesture. The wearable system may detect user selection of the icon based on at least partly on eye gaze. Day teaches at Paragraph 0205 as the cursor 1202 moves behind icon 3010, one or more features of the selected icon 3010 can activate. For example, if the icon 3010 corresponds to a video, the selection of the icon 3010 can cause the video to begin to play). 
Day does not explicitly teach “a standard inertial measurement unit and a raw inertial measurement unit”.  
Rabinovich et al. US-PGPUB No. 2018/0053056 (hereinafter Rabinovich) explicitly teaches a standard inertial measurement unit and a raw inertial measurement unit (
Rabinovich teaches at Paragraph 0072 and Paragraph 0137 that a pose of an electromagnetic field sensor 604 (coil) relative to the emitter can be determined. It is understood that EM sensor is a magnetometer that is an example of IMU. Rabinovich teaches at Paragraph 0139 that the method 1800 for canceling interference received by an EM sensor in an EM tracking systems can be performed by a hardware processor in the AR device or a hardware processor in the EM tracking system (mapping to standard inertial measurement unit). 
Rabinovich teaches at Paragraph 0156 that the sensor fusion module (standard inertial measurement module) performs the pose estimation from an inertial measurement unit or other sensors at which the vision based pose calculation operation may be providing updates….the data from devices such as IMUs tends to be somewhat noisy (raw data) and susceptible to pose estimation drift….the IMU data may be quite useful in predicting pose and when combined with other data in a sensor fusion configuration, an optimized overall result may be determined and at Paragraph 0164-0169 the standard inertial measurement module that performs the corrections to the raw IMU measurement data. 
Rabinovich teaches at Paragraph 0164-0169 that a sensor fusion configuration may be utilized from one source of information coming from a sensor with relative high update frequency such as an IMU updating gyroscope, accelerometer and/or magnetometer data pertinent to head pose at a frequency such as 250 Hz and another information source updating at a lower frequency such as a vision based head pose measurement process updating at a frequency such as 30 Hz….the system may be configured to use an extended Kalman filter and to track a significant amount of information regarding the device….configured to take in IMU measurements (raw data). 
Rabinovich teaches at Paragraph 0169 that weighted averaging techniques (performed by the EM tracking system mapping to the standard inertial measurement unit) may be utilized over the time domain to drive the signal from unadjusted path from the IMU (mapping to the raw measurement unit) to the adjusted path based upon data coming from the visual pose calculation process).  
Day at least implicitly teaches or suggests the claim limitation:  
a mapping module configured to map the target point with the interactive content on the virtual display (
Day teaches at Paragraph 0199-0205 that the user may select the icon 3010 by hovering the cursor 1202 under the icon 3010 for a period of time, user input from an eye, head, or body gesture. The wearable system may detect user selection of the icon based on at least partly on eye gaze. Day teaches at Paragraph 0205 as the cursor 1202 moves behind icon 3010, one or more features of the selected icon 3010 can activate. For example, if the icon 3010 corresponds to a video, the selection of the icon 3010 can cause the video to begin to play). 

Mullins teaches at Paragraph 0091 that an end eye gaze location 1302 is tracked to be within the field of view and the eye gaze 1302 of the user is on icon 1214 and at Paragraph 100 the user interface display module 308 determines whether the user 106 intentionally seeks access to the AR user interface based on the eye gaze of the user 106 and the motion of the HMD 102 and at Paragraph 0111-0113 that the user 106 may point the reticle of the HMD 102 towards one of the icons 1210-1218 in the carousel menu 1204 and the appearance of the selected icon may change in response to determining that the user 106 has pointed the reticle on the icon….the AR user interface module 214 retrieves a function or an operation associated with the selected icon and performs the function.  
Okada teaches at FIGS. 7-8 and Paragraph 0080-0084 that the processing unit 21 calculates the location of a cursor 72 from data on a gaze direction detected by the gaze direction detection unit 27 is included in the display area of one of the icons 71 in the desktop screen 70….when the gaze of the user 99 is directed to one of the icons 71 in the desktop screen 70, the display mode of that icon 71 is changed by highlighting the icon 71. 
Henderek teaches at Paragraph 0070 that statistical analysis can be applied to the detected gaze target and/or detected movements of the gaze target in order to determine whether the gaze target is in a particular zone 202 and at Paragraph 0093-0094 that a user can look at a desired screen element 504 (icon) in order to direct the visual indicator 502 to that element 504 to perform a desired computer function…..as the user moves gaze around the display 500, any elements 504 at or adjacent the gaze target can be highlighted. 
Wang teaches at Paragraph 0029 that if the cursor is not overlaid on any functional icon or a menu option, any functional icon or menu option is not selectable at the current position of cursor and at Paragraph 0030 that if the eye blinking in a case where the cursor is overlaid on a functional icon or a menu option, the function icon or menu option is selectable at the current position of the cursor….the software of the Ned device creates a selecting/confirmation command and at Paragraph 0052 that it is possible to enable a flexible multimodal interaction environment for Ned with UI commands for user). 

The prior art references do not anticipate or suggest the new claim limitation of “wherein the standard inertial measurement unit is enclosed at a side frame portion of the device and the raw inertial measurement unit is disposed at a center region of an eyeglass frame of the headset device” in an augmented and mixed reality device for providing a gaze-based user interface, set forth in the base claim 1.  The dependent claims 2-6 and 9-17 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2618